Citation Nr: 0318787	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO granted 
entitlement to service connection for non-Hodgkin's lymphoma, 
however, this disability was initially evaluated as 
noncompensable.  The veteran appealed this evaluation.  In 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999), 
the issue in this case has been rephrased to reflect that the 
veteran is appealing the initial evaluation assigned for his 
service connected non-Hodgkin's lymphoma.

The veteran was afforded a Board hearing before an acting 
Veterans Law Judge (VLJ) sitting at the RO in January 2003.  
The VLJ that conducted this hearing will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).


REMAND

According to regulations at 38 C.F.R. § 4.117, Diagnostic 
Codes 7709, 7715 (2002), non-Hodgkin's lymphoma is to be 
evaluated as 100 percent disabling during active disease, or 
if there is no current active disease, than the residuals (if 
any) are to be evaluated.  At his VA compensation examination 
in April 2000, the veteran reportedly told the examiner that 
he was "feeling well and [was] asymptomatic."  The examiner 
determined that the veteran's non-Hodgkin's lymphoma was in 
remission.  The veteran testified at his hearing before the 
Board in January 2003 that his non-Hodgkin's lymphoma 
continued to be in remission.  However, he noted current 
residuals of this disease that included malaise/depression 
and general body aches.  Based on this evidence, the Board 
finds that the veteran has indicated that the residuals of 
his non-Hodgkin's lymphoma have become worse since his last 
comprehensive VA examination.  See Weggenmann v. Brown, 5 
Vet. App. 281 (1993)(Where the veteran claims that his 
condition is worse than when originally rated, VA's duty to 
assist includes providing a contemporaneous examination.)  
Under the circumstances, this case must be remanded in order 
to obtain a medical opinion on the existence and severity of 
any current residuals.

In addition, it is noted the VA examiner of April 2000 
indicated in his report that he did not have access to the 
veteran's claims file for review of the medical history.  
This examiner did note that the veteran had brought private 
treatment records with him to the examination, but it is 
unclear whether this was the veteran's complete medical 
history as contained in the claims file.  Thus, the Board 
finds that the April 2000 examination is inadequate for 
rating purposes and a new examination must be obtained.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994)(A medical 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.) 

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Request the appellant to identify all 
VA and non-VA healthcare providers that 
have treated him for his non-Hodgkin's 
lymphoma or residuals of this disease, to 
include depression/malaise and general 
body aches, since April 2000.  Make 
arrangements to obtain these and all 
other identified treatment records.  

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded both a general 
medical examination and a psychiatric 
examination.  Send the claims folder to 
the examiners for review.  Please provide 
the examiners with the following 
instructions:
The examiners are asked to indicate that 
he or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the report.  The examiners 
must provide comprehensive reports 
including complete rationales for all 
conclusions reached.  
At his Board hearing in January 2003, the 
veteran acknowledged that at that time 
his non-Hodgkin's lymphoma continued to 
be in remission.  However, he asserted 
that he currently suffered with residuals 
of this disease; to include 
depression/malaise and general body 
aches.
After a review of the medical evidence in 
the claims file (to include any obtained 
since the date of this remand), the 
examiners should answer the following 
questions.  Provide an opinion as to 
whether the non-Hodgkin's lymphoma is 
currently active or in remission; and on 
the existence of any/all current 
residuals of this disease.  Specifically:
a.  Is the veteran's non-Hodgkin's 
lymphoma active or in remission?  
Does the veteran currently suffer 
with any type of residual disability 
(to include depression/malaise or 
general body ache) as a result of 
his non-Hodgkin's lymphoma?  If so, 
please provide all appropriate 
diagnoses.
b.  Please describe in detail the 
symptomatology associated with 
any/all residual(s) of the veteran's 
non-Hodgkin's lymphoma.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L. WRIGHT	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




